Citation Nr: 1757559	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  15-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1960 to July 1963.  This current matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated March 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2). The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted.  In this regard, VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim. See 38 U.S.C. § 5103A(d). Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2017). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. 

Here, the Veteran has submitted lay statements indicating that he was exposed to acoustic trauma while in service and that this experience resulted in his hearing loss and tinnitus. He has current hearing loss and tinnitus, and to date, he has not been afforded a VA examination for either of these disorders.

Also, while the Veteran's service treatment records reflect hearing loss over time, treatment records dated in September 1986 specifically reflect his report of hearing loss as due to acoustic trauma at his post-service occupation. In fact, he reported receiving worker's compensation for his hearing loss sustained during his post-service occupation in records dated February 1990. It is unclear if he hearing loss manifested in service or as a result of his post-service occupation. 

In light of the above considerations, the Board concludes that medical examination and opinion is needed. Under these circumstances, evidentiary development is needed to evaluate fully and fairly the Veteran's claims for service connection for his bilateral hearing loss and tinnitus. 38 U.S.C. § 5103A. Thus, on remand, the Veteran must be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that he may have. The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's bilateral hearing loss and tinnitus and must discuss the medical probabilities that any such disorders are related to the Veteran's time in service. The examiner should also reconcile service treatment records (reflecting the Veteran's reports of hearing loss as a result of acoustic trauma sustained in service) with any such problems resulting from acoustic trauma suffered in his post-service occupation. The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file. 

Accordingly, the case is REMANDED for the following action (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claims and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.

2. Upon receipt of all additional records, if any, schedule the Veteran for a VA examination for his bilateral hearing loss and tinnitus. The entire record, including a complete copy of this Remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of the claimed disabilities. 

The examiner is asked to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss disability and tinnitus had onset during the Veteran's service or within one year of service discharge or is otherwise etiologically related to service, to include in-service noise exposure.  In rendering this opinion, the examiner should specifically consider any lay statements given by the Veteran concerning his exposure to acoustic trauma while in service. The examiner is also asked to reconcile service treatment records reflecting the Veteran's reports of hearing loss as a result of acoustic trauma sustained in-service with any such problems resulting from acoustic trauma suffered in his post-service occupation. 
 
A complete and thorough rationale must be provided for all opinions. If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided. 
3. Then readjudicate the claims for service connection for bilateral hearing loss and tinnitus. If either claim is denied or not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond before returning the file to the Board for further appellate consideration of the claim

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the decision made. He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999). It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

